Citation Nr: 0431212	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for mesothelioma due to 
asbestos exposure, for accrued benefits purposes.

3.  Entitlement to service connection for bilateral hearing 
loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948 and from October 1950 to August 1951.  The 
veteran died in January 2003.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2004, the appellant and her 
daughter testified before the undersigned at a hearing before 
the Board, held via videoconference from the RO.  See 
38 U.S.C.A. § 7107(b), (c) (West 2002).  

The issues of service connection for the cause of the 
veteran's death and service connection for bilateral hearing 
loss, for accrued benefits purposes, will be addressed in the 
REMAND part of this decision.  They are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The VA will notify the appellant if further action is 
required from her.




FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  When he died in January 2003, the veteran had a pending 
claim for service connection for mesothelioma due to asbestos 
exposure.

3.  The veteran was diagnosed with mesothelioma prior to his 
death.

4.  At the time of the veteran's death, there was no medical 
evidence contained in the record relating the veteran's 
mesothelioma to any event or injury in service, including his 
claimed exposure to asbestos, or to the one-year period 
thereafter.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
mesothelioma due to asbestos exposure, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from October 1946 to 
February 1948 and from October 1950 to August 1951.  On a 
February 1948 physical examination, prior to his discharge 
from his first period of military service, the veteran's 
lungs and cardiovascular system were normal.  X-ray 
examination of his chest was negative.  At a July 1951 
examination in connection with release from active duty, his 
lungs and chest were again normal.  X-ray examination of his 
chest was negative.

The veteran's service personnel records show that his 
occupational specialties in service included being foreman of 
an auto repair shop.  In that position, he supervised, 
instructed, and laid out work for enlisted mechanics, related 
specialists, and their helpers in the inspection, repair, or 
rebuilding of military motorized vehicle and accessory 
equipment.  He also maintained shop records and requisitioned 
supplies, tools, and materials

Records from E. H., M.D. (Dr. H.), show treatment of the 
veteran in July 2002 for mesothelioma.  In July 2002, Dr. H. 
noted that the veteran was a retired shipyard worker.  Later 
that month, Dr. H. noted that the veteran's symptoms "fit[] 
rather nicely with his rather nonsmoking history [and] his 
exposure to asbestos, apparently rather significantly in the 
shipyard in the 1960's."

In August 2002, the veteran received VA outpatient treatment 
and an oncology consultation.  It was noted that he had 
worked for and retired from Ingalls Shipbuilding; he reported 
some asbestos exposure in that employment.

Records from the University of Alabama-Birmingham Hospital 
show treatment and diagnosis of the veteran for mesothelioma.  
In August 2002, it was noted that the veteran had a long 
history of exposure to asbestos in shipyards with Ingalls 
Shipbuilding and to asbestos in brakes in a motor pool.  In 
September 2002, the veteran was hospitalized for pleural 
effusion on the right side, which had worsened since June 
2002.  The veteran had a long history of asbestos exposure 
working in shipyards and in the motor pool while in the 
military.  The diagnosis of mesothelioma was confirmed by 
biopsy in September 2002. 

In October 2002, the veteran filed a claim seeking service 
connection for mesothelioma.  He argued that he had been 
exposed to asbestos as a mechanic in service; at that time, 
brake shoes on vehicles were lined with asbestos.

In November 2002, the veteran wrote that he had received no 
medical treatment in service other than dental treatment.  
Also that month, he stated that he had been foreman of an 
automobile repair shop during both periods of his active 
service.  His duties included changing brake shoes and 
blowing asbestos out of brake drums.

The veteran died in January 2003.  His death certificate 
identified mesothelioma due to asbestos exposure as the 
immediate cause of his death.

The appellant filed a claim of entitlement to service 
connection for mesothelioma due to asbestos exposure, for 
accrued benefits purposes, on January 23, 2003.

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1). 

In the present case, a substantially complete application for 
the appellant's claim of entitlement to service connection 
for mesothelioma due to asbestos exposure, for accrued 
benefits purposes, was received on January 23, 2003.  In an 
April 2003 letter, the RO advised the appellant as to what 
information and evidence is needed to substantiate her claim, 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Thereafter, the 
RO denied the appellant's claim in a May 2003 decision.  The 
VA has provided the appellant every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

The RO's April 2003 letter and its July 2003 statement of the 
case set forth complied with the necessary notification 
requirements.

The VA has also satisfied its duty to assist the appellant; 
the veteran's service medical records, VA medical records, 
and private medical records were obtained prior to his death.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  Although, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, the Board points out that, because the appellant's 
claim is for the purpose of accrued benefits, the Board is 
prohibited from considering medical evidence received after 
the date of the veteran's death, other than VA records that 
were constructively of record at the time of death.  See 
38 C.F.R. § 3.1000(a) (2004); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, no additional development 
in terms of medical opinions can be done because any medical 
opinion would perforce be received into the record after the 
date of the veteran's death.

The VA has done everything reasonably possible to assist the 
appellant.  A remand or further development of these claims 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claim or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the appellant would substantiate her 
claim.  See 38 C.F.R. § 3.159(d) (2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The appellant seeks accrued benefits based on the veteran's 
claim for service connection for mesothelioma due to asbestos 
exposure in his active service.  Although a veteran's claim 
terminates with that veteran's death, a qualified survivor 
may carry on, to a limited extent, the deceased veteran's 
claim by submitting a timely claim for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  While an accrued benefits claim is 
separate from the veteran's service connection claim filed 
prior to death, the accrued benefits claim is derivative of 
the veteran's claim; thus, an appellant takes the veteran's 
claim as it stood on the date of death, but within the limits 
established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2004).

(The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (to be codified 
at 38 U.S.C. § 5121(a)) recently repealed the two-year limit 
on accrued benefits so that a veteran's survivor may receive 
the full amount of award for accrued benefits.  However, this 
revision applies only to deaths occurring on or after 
December 16, 2003.)

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In this case, the veteran died 
in January 2003, and, at the time of his death, he had a 
claim pending for entitlement to service connection for 
mesothelioma.  In January 2003 the appellant, as surviving 
spouse of the veteran, filed her claim for accrued benefits.  
As noted above, because the appellant's claim is for the 
purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death, other than VA records that were 
constructively of record at the time of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, malignant 
tumors may be presumed to have been incurred during active 
military service if manifested to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  "Mesothelioma is 'a malignant tumor derived from 
the mesothelial tissue; . . . [p]leural mesotheliomas have 
been linked to asbestos exposure.'"  Rossiello v. Principi, 
3 Vet. App. 430, 431 (1992) (quoting DORLAND'S MEDICAL 
DICTIONARY 1013 (27th ed. 1988)).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB circular has been subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI.  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
[hereinafter Manual M21-1] notes that inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce mesotheliomas of pleura and 
peritoneum.  See Adjudication Procedure Manual, M21-1, Part 
VI,  7.21(a)(1).  Some of the major occupations involving 
exposure to asbestos include work in shipyards and 
manufacture and servicing of friction products such as clutch 
facings and brake linings.  See id. at  7.21(b)(1).  The 
latent period for asbestos-related diseases varies from 10 to 
45 or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See id. at  7.21(b)(2).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The medical evidence of record at the time of the veteran's 
death shows that he had been diagnosed with mesothelioma.  
Therefore, he satisfied the initial requirement of having a 
current disability.  The evidence also shows that the veteran 
served as the foreman of an auto repair shop, where he may 
have been exposed to asbestos.  The veteran theorized that 
his mesothelioma was due to his exposure to asbestos in brake 
shoes during service.  However, medical expertise is required 
to relate a current disability to the veteran's in service 
asbestos exposure.  At the time of the veteran's death, the 
evidence in the claims folder did not include any competent 
medical evidence associating the mesothelioma to in-service 
asbestos exposure.

Although the veteran clearly believed that his mesothelioma 
was related to his military service, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he was not competent to make a determination 
that his mesothelioma was related to his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant has referenced the DVB Circular to attempt to 
establish that the veteran's exposure to asbestos during 
service caused his mesothelioma.  However, because this 
evidence is overly general and inclusive any such link is 
speculative.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
"Acceptance of this evidence as sufficient to establish the 
plausibility of causality would be predicated on simply the 
instinctive inference of a lay person."  Id.  Although there 
was evidence at the time of the veteran's death that he may 
have been exposed to asbestos during service, there is also 
evidence that the veteran was exposed to asbestos in his 
post-service employment with Ingalls Shipbuilding.  At the 
time of the veteran's death, there is no evidence attributing 
the veteran's mesothelioma to his exposure to asbestos during 
service, as opposed to his post-service exposure.  Some of 
the medical records do note the veteran's history of exposure 
to asbestos during service; however, mere transcription of 
lay history is not "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Further, all of those 
records also note the veteran's history of exposure to 
asbestos after his military service.

Because there is no competent evidence relating the veteran's 
mesothelioma to his military service or to any applicable 
presumptive period thereafter, the appellant's claim for 
service connection for mesothelioma, for accrued benefits 
purposes, must fail.  The preponderance of the evidence of 
record, at the time of the veteran's death, is against the 
appellant's claim.


ORDER

Service connection for mesothelioma due to asbestos exposure, 
for accrued benefits purposes, is denied.


REMAND

Additional development is needed with regard to the issues of 
service connection for the cause of the veteran's death and 
to service connection for bilateral hearing loss, for accrued 
benefits purposes.  

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death also involves 
the central issue in the above discussed claim for service 
connection for mesothelioma due to asbestos exposure for 
accrued benefits purposes only.  However, whereas the accrued 
benefits claim is constrained by the evidence of record at 
the time of a veteran's death, see 38 C.F.R. § 3.1000, the 
instant claim for service connection for the cause of death 
is not so constrained. 

In compensation claims, the VA must determine whether or not 
military records demonstrate evidence of asbestos exposure in 
service.  The VA must also assure development to determine 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases.  See 
Adjudication Procedure Manual M21-1, Part VI,  7.21(d)(1).  
The veteran's potential exposure to asbestos both during his 
military service and thereafter have not been adequately 
detailed.  Therefore, the RO should attempt to obtain 
records, as detailed below, from the veteran's post-service 
employer (Northrop Grumman Corporation, Ship Systems Ingalls 
Operations, (formerly Ingalls Shipbuilding)) and from the 
Army.

In his October 2002 claim, the veteran stated that he had 
been treated for hearing loss at a VA facility in Biloxi, 
Mississippi, beginning in 1980.  Additionally, medical 
records in the claims folder suggest that the veteran had 
received treatment at VA facilities for respiratory symptoms 
prior to June 2002.  Records prior to June 2002 have not been 
obtained.  In December 2002 the RO attempted to obtain 
additional VA medical records but was advised in January 2003 
that there was no record of the veteran by name or by Social 
Security number.  That reply, however, was clearly in error 
because the claims file does contain records showing VA 
treatment of the veteran during the relevant time period.  A 
second request must be made.  Correct identifying information 
for the veteran should be provided.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claim.  See 
Adjudication Procedure Manual, M21-1 MR [Manual Rewrite], 
Part VIII, Ch. 1,  4 (June 4, 2004) ("evidence in the file 
at the date of death" means evidence in VA's possession on 
or before the date of the beneficiary's death, even if the 
evidence was not physically located in the VA claims folder 
on or before the date of death); Hayes v. Brown, 4 Vet. App. 
353 (1993); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004); 
see also 38 C.F.R. § 3.1000 (2004).  Records of VA treatment 
of the veteran from 1980 to 2003 for respiratory disorders 
and hearing loss should be obtained.

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is "necessary" if the evidence of record 
includes competent evidence of a "current" disability and 
of its association to the claimant's active service, but 
where the case does not yet contain sufficient medical 
evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  

The appellant alleges that the veteran was exposed to 
asbestos as foreman of an auto repair shop during service.  
The veteran had also described asbestos exposure in that 
capacity, due to brake linings.  The veteran was diagnosed 
with mesothelioma during his lifetime and the death 
certificate identifies mesothelioma due to asbestos exposure 
as the immediate cause of his death.  There is no medical 
opinion as to whether the veteran's mesothelioma was due to 
his in-service exposure to asbestos.  A medical opinion must 
be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Obtain VA records of the veteran for 
hearing loss and respiratory disorders, 
including mesothelioma, at the VA 
facility in Biloxi, Mississippi from 1980 
to January 2003.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.

2.  Contact the Army or other appropriate 
agency for information regarding the 
veteran's exposure to asbestos during his 
military service from October 1946 to 
February 1948 (military occupational 
specialty 337) and from October 1950 to 
August 1951 (specialty number 3966).  
Provide the Army with the veteran's DD 
Form 214, WD AGO Form 53, and WD AGO Form 
100.  The Army should address the 
veteran's exposure to asbestos while 
servicing friction products such as 
clutch facings and brake linings.

3.  After obtaining any appropriate 
release from the appellant, contact 
Northrop Grumman Corporation, Ship 
Systems Ingalls Operations, (possible 
address P. O. Box 149, Pascagoula, 
Mississippi, 39568-0149 (telephone 228-
935-1122)) to obtain records of the 
veteran's dates of employment with 
Ingalls Shipbuilding.  Request 
information regarding the length of the 
veteran's employment, his assignments 
during his employment, and any available 
information regarding his exposure, or 
likelihood of exposure, to asbestos in 
each capacity.  

4. Following the above, obtain a medical 
opinion from an appropriate specialist in 
pulmonary disease to determine whether 
the veteran's mesothelioma was related to 
his military service.  

The entire claims folder, including a 
record from E. H., M.D. (Dr. H.) dated on 
July 8, 2002, the report of an August 7, 
2002 VA oncology consultation, a 
September 10, 2002 surgical pathology 
report from the University of Alabama-
Birmingham Department of Pathology, and a 
November 2002 statement from the veteran 
describing his exposure to asbestos 
during service, should be made available 
to the specialist for review, who should 
also state if the claims folder was 
available and reviewed.  The specialist 
should discuss the relationship, if any, 
of the veteran's mesothelioma to active 
service.  (If possible, the specialist 
should discuss any relationship, if 
found, in terms of "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's active 
service.)  The specialist should set 
forth a complete rationale for the 
resulting opinion.

5.  After the above actions have been 
completed to the extent possible, the RO 
should readjudicate the appellant's 
claims.  If any benefit sought on appeal 
remains denied, the RO should provide the 
appellant and her representative a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further review, 
if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



